Citation Nr: 1519116	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  10-34 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee injury disorder.

3.  Entitlement to service connection for a left knee injury disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1991 to March 1995, and reserve service from July 1998 to March 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for PTSD and the claim to reopen entitlement to service connection for a left knee injury.  The Veteran appealed the denials of these claims in this decision, and the matters are now before the Board.  

The Board notes that a March 2015 informal hearing presentation contends that entitlement to service connection for bronchitis is one of the issues currently on appeal; however, the record indicates that the Veteran was granted service connection for asthma (also claimed as bronchitis) in a June 2010 rating decision.  Thus, the Board shall not address this issue in the following decision. 


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD based on any in-service stressor.

2.  By a March 2004 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a left knee injury.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the March 2004 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for a left knee injury. 

4.  The Veteran had an occurrence or injury to his left knee during active military service; however, his current left knee injury disorder did not become chronic in service or manifest to a compensable degree within one year of separation

5.  The Veteran's current left knee injury disorder is not causally or etiologically related to his period of active military service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2014).

2.  The March 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a left knee injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the March 2004 rating decision to reopen the Veteran's claim of entitlement to service connection for a left knee injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The criteria for service connection for a left knee injury disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The record indicates that the Veteran's left knee injury disorder possibly has associated symptoms of osteoarthrosis which qualifies as a "chronic disease," and is listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) might apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  However, where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee, 34 F.3d at 1043.





PTSD

Throughout this appeal, the Veteran has contended that he is entitled to service connection for PTSD.  Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. §§ 4.125(a), 4.130.  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Initially, the Board notes that the Veteran is currently service-connected for a bipolar disorder and an asthma disability effective January 2009.  Moreover, he qualifies for a total disability based on individual unemployability (TDIU), and he receives special monthly compensation (SMC).  

The Veteran's claims file contains numerous medical records where the Veteran sought and received treatment for mental health symptoms.  In fact, his service treatment records include several documents in which his mental health was assessed and he was afforded treatment.  Likewise, after separation from service, he received treatment from VA and state department of corrections physicians for depression and bipolar disorder.  However, the claims file is silent on the issue of a medical diagnosis of PTSD.  

The Veteran was afforded a VA mental disorders examination in June 2010 during which the examiner thoroughly reviewed and commented on the Veteran's medical records and his health history.  After reviewing the Veteran's claims file and the Veteran's self-reported history and current psychological symptoms, the examiner specifically determined that he was not presenting with PTSD symptoms and that he did not have a history of a PTSD diagnosis.  However, the examiner did note that the Veteran presented with mental health problems during active military service and the examiner attributed those problems and the current symptoms to the Veteran's bipolar disorder.  Ultimately, the examiner diagnosed the Veteran with bipolar disorder not otherwise specified (NOS), and as previously stated, the Veteran is service-connected for these symptoms. 

The Board acknowledges the Veteran's belief that he has PTSD and his lay statements in his July 2010 substantive appeal (VA Form 9) where he contended that he had been through a lot while on active duty, and has symptoms of sleeping problems, night sweats, flashbacks, and memory loss.  Likewise, the Board notes that the Veteran tested positive during an April 2009 PTSD screening; however, this screening was based on a cursory four-question survey.  Of greater probative value in identifying the Veteran's current psychiatric disorders is the fact that the claims file does not contain a medical diagnosis of PTSD at any time during, or since, military service, and the June 2010 examiner's opinion.  The June 2010 examiner's opinion is competent and it is highly probative evidence on the issue of a current diagnosis of any psychological disorders because of the VA examiner's expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Thus, after a detailed review of the Veteran's records, including his service personnel files and Social Security Administration (SSA) records, the Board concludes that he is not now, nor has he ever, been diagnosed with PTSD by a medical professional.  

In light of the fact that the Veteran does not have a current medical diagnosis of PTSD, the Board does not need to address the remaining requirements of service connection for PTSD, namely, the requirement of credible supporting evidence that the claimed in-service stressor actually occurred and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  Therefore, as the preponderance of the evidence is against service connection for PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


New and Material Evidence

The Veteran is seeking to reopen a previously denied claim to service connection for a left knee injury.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Columbia RO denied the Veteran's claim to service connection for a left knee injury in March 2004 because the record did not show that the Veteran had permanent residuals or a chronic disorder associated with his left knee through service treatment records or evidence received by VA following service.  The Veteran was informed of this decision by a March 2004 letter and he did not appeal the decision or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the March 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, several records have been associated with the claims file, including an April 2009 VA primary care physician's note indicating the presence of arthritis and an April 2010 VA examination report that provides a diagnosis of left knee patellofemoral syndrome, which show that the Veteran currently has a left knee disorder.  Moreover, the Veteran has contended in his July 2010 VA Form 9 that he injured his left knee during a field exercise while stationed in Germany.  In light of the fact that the threshold for substantiating a claim is low, the Board determines that this new lay and medical evidence suffices as evidence of previously unestablished facts necessary to substantiate the service connection claims for a left knee injury disorder.  Thus, the claim to service connection for a left knee injury disorder is reopened.

Left Knee Injury

Initially, the Board notes that the evidence in the claims file showed that the Veteran had diagnoses of osteoarthrosis involving the knees, left knee pain, and degenerative joint disease (DJD) in April 2009, and left knee patellofemoral syndrome in April 2010.  Thus, he has a present left knee injury disorder. 

While the Veteran's entrance examination showed normal spine and other musculoskeletal systems and the Veteran stated that he did not have a "trick" or locked knee, other service treatment records document numerous complaints of left knee pain and swelling.  Specifically, in a November 1991 service treatment record, the Veteran complained of left knee pain which onset three weeks prior due to injuring himself on a rock.  The treating physician's assistant assessed his symptoms as retropatellar pain syndrome.  Two weeks later, the Veteran complained of the same symptoms, and the treating medical professional assessed his symptoms as patellar femoral syndrome.  Likewise, a December 1991 service treatment record showed that the Veteran injured his left knee when he fell down.  His symptoms at that time included mild tenderness, no swelling, normal range of motion, and no fracture as shown by an x-ray. 

A September 1993 service treatment record indicated that the Veteran was complaining of left leg numbness and knee pain.  Another September 1993 service treatment record showed that the Veteran complained of left knee pain which was symptomatic for three to four weeks.  Upon examination, the Veteran's left knee was larger than his right knee, he was positive for tenderness and pain upon palpation, and he reported that he had pain in his left knee when he was moving, bending down, and walking.  A medical professional assessed his symptoms as knee sprain, drained bloody fluid from his knee, and prescribed pain medication.  

Later that same month, the Veteran was again seen at sick call for left knee swelling.  The physician noted that the Veteran had blood drawn from the knee previously, and after performing an examination and noting that an x-ray showed no fracture, the physician assessed his symptoms as left knee sprain with effusion.  In fact, the x-ray showed that there were no osseous abnormalities or effusion and that knee joint spaces were well maintained, but there was soft tissue thickening over the patella.  The Veteran was provided with crutches and a knee immobilizer for seven days.

The Veteran was again seen for left knee symptoms in October 1993 for a swollen knee.  The medical professional again assessed his symptoms as a knee sprain and ordered an x-ray, which indicated soft tissue swelling, and prescribed medication.  

An August 1994 service treatment record showed that the Veteran complained of left knee pain which began that morning, but he denied any injury.  The medical professional indicated that the Veteran was limping.  A service "individual sick slip" from the same date noted that the Veteran had left knee pain and that he could not bend his knee for which the physician's assistant prescribed applying ice to the affected area.  An x-ray of the left knee from that date indicated no evidence of a fracture, dislocation, or other abnormality.  Moreover, there was no evidence of joint effusion or significant arthritic change, and his joint spaces were adequately maintained.  The doctor's impression of the x-ray was that the Veteran's knee was normal.  

In a December 1994 report of medical examination, the medical professional noted that the Veteran's spine and other musculoskeletal systems were normal; however, the Veteran reported that he injured his knee while playing football when he was in Germany in an attached document.  Specifically, he reported that he injured his knee when he dove for the ball and landed on his knee, but he also indicated that this knee was previously injured during basic training when he hit a rock.  He also indicated that this knee required drainage of fluid from the knee.  The medical professional indicated that the Veteran was to have a followup appointment for these symptoms.  In a report of medical history dated the same date, the Veteran also indicated that he had a "trick" or locked knee.  The Board notes that although the Veteran did not specify which knee was causing him trouble in these lay statements, the Board assumes that he was referring to his left knee.  

Following separation from active military service, the Veteran had reserve service in the National Guard, which began in 1998.  In a July 1998 reserve entrance examination, the Veteran's lower extremities were noted as normal, and the Veteran reported that he did not have swollen or painful joints, cramps in his legs, arthritis, rheumatism, bursitis, or "trick" or locked knee. 

In light of the aforementioned evidence, the Veteran's service treatment records clearly show that the Veteran had injuries to his left knee during active military service on several occasions.  However, there is no evidence that the Veteran's left knee pain, swelling, and fluid buildup included arthritic symptoms.  In fact, several x-rays showed that there were no arthritic changes or other abnormalities.  These records show that the Veteran was treated for his left knee symptoms on several occasions, but that these symptoms were acute and resolved.  This conclusion is buttressed by the fact that during the July 1998 reserve entrance examination, the Veteran did not report any symptoms associated with his knees, and the examiner indicated that his lower extremities were normal.  Thus, the Board concludes that the Veteran's left knee symptoms did not result in a chronic disability at service separation.  Furthermore, the claims file does not contain evidence showing that the Veteran's left knee symptoms manifest to a compensable degree within one year of separation from service in March 1995.  

Apart from the July 1998 reserve entrance examination, the record does not contain evidence of medical treatment for the left knee following service until an April 2009 VA medical record where the Veteran complained of pain and swelling in his left knee from playing sports.  The VA physician indicated that the Veteran had osteoarthrosis involving the knees, left knee pain and DJD; however, these assessments of arthritic-like symptoms appear to be based only on the Veteran's self-reported history because the physician did not conduct a physical examination or order x-rays to support an arthritis diagnosis. 

The Veteran was afforded a VA examination in April 2010 during which the examiner thoroughly reviewed the Veteran's claims file and his self-reported medical history.  The examiner noted that the Veteran's April 2009 diagnosis of left knee osteoarthritis appeared to have been based on the Veteran's subjective history.  Moreover, the examiner concluded that the assessment of DJD was provided without a physical examination to support an arthritis finding and that no x-rays were performed to support that diagnosis.  

After a physical examination and review of an x-ray from that date, which showed a normal left knee, the examiner diagnosed the Veteran with a left knee patellofemoral syndrome.  Furthermore, the examiner opined that it is less likely than not that the Veteran's current diagnosis of left knee patellofemoral syndrome is related to his time in service with his multiple episodes of knee pain from 1991 through 1994.  The examiner explained that all of the incidences of knee pain in service were acute in nature and they were short-lived.  The examiner further explained that the Veteran was able to return to duty after the incidences, he did not have a specific permanent profile, and he was able to serve in the National Guard from 1998 to 2001.  Lastly, the examiner determined that the Veteran's records do not include a chronic left knee diagnosis.  

The Board acknowledges the Veteran's contention in the July 2010 VA Form 9 that his current left knee diagnosis is related to his military service; however, the Board concludes that the April 2010 VA examiner's opinions concerning the etiology of the Veteran's current left knee symptoms are of greater probative value.  The April 2010 examiner's opinions are competent and are highly probative evidence on the issue of the cause or etiology of the current left knee symptoms because of the VA examiner's expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.  Thus, after weighing all of the evidence of record, the Board concludes that the Veteran's current left knee injury disorder is not causally or etiologically related to his period of active military service.

Accordingly, as the preponderance of the evidence is against service connection for a left knee injury disorder, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in January 2009, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

As it pertains to the Veteran's claim to reopen entitlement to service connection for a left knee injury disorder, the Board notes that this claim has received a full grant of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, SSA records, and records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in April 2010 and June 2010, during which examiners conducted examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.




ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence having been received, the claim of entitlement to service connection for a left knee injury disorder is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for a left knee injury disorder is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


